Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 1 of 10 PageID: 1




                                                 Madeline Cox Arleo
                                                           802 (MCA)
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 2 of 10 PageID: 2
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 3 of 10 PageID: 3
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 4 of 10 PageID: 4
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 5 of 10 PageID: 5
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 6 of 10 PageID: 6
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 7 of 10 PageID: 7
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 8 of 10 PageID: 8
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 9 of 10 PageID: 9
Case 2:20-cr-00802-MCA Document 1 Filed 09/17/20 Page 10 of 10 PageID: 10
                        CASE NUMBER: 20-802(MCA)
                                     -----


                 United States District Court
                   District of New Jersey
                    UNITED STATES OF AMERICA

                                     v.

                         JORDANS WILLIAMS

                        INDICTMENT FOR
                            18 u.s.c. § 1344(2)
                          18 U.S.C. § 1028A(a)(l)
                               18 u.s.c. § 2

                                A True Bill,




                           CRAIG CARPENITO
                          UNITED STATES ATTORNEY
                       FOR THE DISTRICT OF NEW JERSEY

                               VIJAYDEWAN
                          ASSISTANT U.S. ATTORNEY
                           NEWARK, NEW JERSEY
                               (973) 297-4387
